Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
	This communication has been issued in response to Applicant’s amended claim language filed 12 October 2021.  Updated rationale has been provided below in regards to the applied Double Patenting rejection, as it has been maintained within this communication.  Claims 1-10 & 12-20 remain pending in this application.

Allowable Subject Matter
Claims 8-10 & 12-14 are in condition for allowance.

Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of “…receiving a plurality of sequences, wherein each of the plurality of sequences includes a sequence of objects; detecting a plurality of events based on analyzing k-skip-n-grams included in the plurality of sequences, wherein for each event of the detected plurality of events, a graph is generated that includes z-cliques that correspond to portions of the k-skip-n-grams that are included in the plurality of sequences; receiving a first sequence of objects that is separate from the plurality of objects, wherein the first sequence of objects includes a first plurality of k-skip-n-grams; employing a trained classifier to classify the first sequence of objects as being associated with a first event of the detected plurality of events, wherein classifying the first sequence of objects is based on a comparison between the first plurality of k-skip-n-grams and the z-cliques of the graph generated for the first event; receiving metadata associated with the first sequence of objects; encoding the comparison between the first plurality of k-skip-n-grams and the z-cliques of the graph in a first vector; encoding the metadata associated with the first sequence of objects in a second vector; generating an input vector based on a concatenation of the first and the second vectors; and employing the input vector and the trained classifier to classify the first sequence of objects as being associated with the first event” as recited in Claim 8. Thus, Claim 8 is in condition to be allowed. Dependent Claims 9, 10 & 12-14 are in condition to be allowed at least by virtue of their dependencies from Claim 8. 
The primary reason for the allowable subject matter of Independent Claim 8 in this case is the inclusion of, “…receiving metadata associated with the first sequence of objects; encoding the comparison between the first plurality of k-skip-n-grams and the z-cliques of the graph in a first vector; encoding the metadata associated with the first sequence of objects in a second vector; generating an input vector based on a concatenation of the first and the second vectors; and employing the input vector and the trained classifier to classify the first sequence of objects as being associated with the first event”, in combination with the other elements recited, which is not found in the prior art of records.  Updated searches of the prior art, in view of Applicant’s amended limitations, could not produce pertinent art which read on the claim language as a whole.  Examiner was unable to discover pertinent art which incorporated elements claimed by Applicant as being critical to the functionality of the claimed limitations. For encoding the comparison between the first plurality of k-skip-n-grams and the z-cliques...”, “encoding the metadata associated with the first sequence of objects...”, and/or “generating an input vector based on a concatenation ...”, which provide further specificity when classifying sequences of objects, as taught by Applicant. 

Claims 4 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to Applicant’s claim language within at least Claim 4 stating, “receiving metadata associated with the first sequence of objects; encoding the comparison between the first plurality of k-skip-n-grams and the z-cliques of the graph in a first vector; encoding the metadata associated with the first sequence of objects in a second vector; generating an input vector based on a concatenation of the first and the second vectors; and employing the input vector and the trained classifier to classify the first sequence of objects as being associated with the first event”, and in response to a focused search, Examiner could not discover pertinent art which incorporated elements claimed by Applicant as being critical to the functionality of the claimed limitations.  Claim 4 dependent upon Claim 1, and corresponding Claim 18 dependent upon Claim 15, involve the receiving of metadata associated with a sequence of objects, st and 2nd vector and their respective information, which has not been found to be taught within the prior art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6 & 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Independent Claims 1, 21 & 29 of U.S. Patent No. 10,860,781. Although the claims at issue are not identical, they are not patentably distinct from each other for the following:

Claim #6 from this Application
Claim #1 of Patent #10,860,781
     6.     The system of claim 1, wherein detecting the plurality of events includes: 

     1. (Original) A device comprising: 


     one or more processors;

     a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon which, when executed by the one or more processors, cause the device to perform operations comprising:

     accessing a text stream source comprising a plurality of entries;

     determining, for the plurality of entries, unique k-skip-n-grams;
     executing a burst detection algorithm to determine a burst level, burst start time, and burst end time of the k-skip-n-grams;
     executing a burst detection algorithm to determine a burst level, burst start time, and burst end time of the k-skip-n-grams;
     based on the burst level, burst start time, and burst end time, identifying k-skip-n-grams that are currently bursting and that started within a specified time period;
     based on the burst level, burst start time, and burst end time, identifying k-skip-n-grams that are currently bursting and that started within a specified time period;
     performing constrained z-clique finding on the graph of the identified k-skip-n-grams;
     performing constrained z-clique finding on a graph of the identified k-skip-n-grams;
     performing constrained clique percolation on the graph; 

     performing constrained clique percolation on the graph;
     identifying cliques where a set of sequences have all objects included therein; 

     identifying cliques where a set of texts have all words included therein;
     applying the burst detection algorithm over times at which plurality of sequences has occurred; and
     applying the burst detection algorithm over times at which feedback has occurred; and
     based on determined burst detections, detecting the plurality of events, wherein there is no overlap of cliques of the plurality of events
     based on determined burst detections, identifying an issue where there is no overlap of cliques.


Claim 6 includes the limitations of Independent Claim 1 from which it depends and are further discussed herein, as the incorporated limitations of Independent Claim 1 provides for “receiving a plurality of sequences...”, “detecting a plurality of events...”, “receiving a first sequence of objects that is separate from the plurality of objects...”, and “employing a trained classifier...”, with the critical element of at least a “trained classifier” being used for classifying one or more sequences of objects associated with a plurality of events, for example.  The element of at least a “trained classifier” is not taught within 
The claim language between the compared claims above differ by the limitations of, “one or more processors”, “a memory in communication with the one or more processors...”, “accessing a text stream...”, and “determining, for the plurality of entries, unique k-skip-n-grams”, which is not present within at least the dependent Claim 6, and do not appear to be sufficient in distinguishing the currently presented claim language from language presented within the patent.  The utilization of a memory and one or more processors for the accessing of text streams and the determination of at least “k-skip-n-grams” are commonly performed functionalities within the art, and, combined with the claimed limitations of this application, provide claims which are undifferentiated from one another.
The limitations of “identifying cliques...” differ from one another, as the terms “texts” and “sequences” appear to be interchangeable in meaning.  The limitations of “applying the burst detection algorithm...” differ between the compared claims, as “feedback” and “plurality of sequences” appear to be interchangeable in meaning as well.  The limitations of, “based on determined burst detections...” differ from one another as Claim 1 of the patent further recites, “...identifying an issue where there is no overlap of cliques”, while the dependent Claim 6 further recites, “...detecting the plurality of events, wherein there is no overlap of cliques of the plurality of events”.  As such, the differing content within the compared claims is not sufficient to render the claimsets patently distinct.   


Co-pending Application No. 17/096866 is a continuation of now US Patent No. 10,860,781 discussed above, differing at least by the limitations of, “performing constrained z-clique finding on a graph of the identified k-skip-n-grams” and “performing constrained clique percolation on the graph”, found within the patent, and not within the continued Application No. 17/096866, which interchangeably uses the language of   “based on the burst level, burst start time, and burst end time, identifying k-skip-n-grams that are currently bursting and that started within a specified time period” and “based on a graph of the identified k-skip-n-grams, identifying cliques where a set of texts have all words included therein”, not found within the patented claims nor this co-pending application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3, 7, 15 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dupont et al (USPG Pub No. 20120137367A1; Dupont hereinafter).

As for Claim 1, Dupont teaches, A computerized system comprising: 
a processor (see Fig. 13; see pp. [0041], [0778]; e.g., the system of Dupont utilizes one or more of a plurality of processors within one or more of a computer, as illustrated within at least Figure 13); and 
computer storage memory (see  Fig. 12 & 13; see pp. [0040-0041]; e.g., the system of Dupont utilizes one or more memory devices, as illustrated within at least Figure 13) having computer-executable instructions stored thereon which, when executed by the processor, perform functions of: 
receiving a plurality of sequences, wherein each of the plurality of sequences includes a plurality of objects, including at least one of user requests or user feedback (see pp. [0270]; e.g., the reference of Dupont teaches of the performance of continuous clustering, organized around a flow of events through a set of components that process the events as they receive them, reading on Applicant’s claimed limitation, as a received at least one of user requests or user feedback”); 
detecting a plurality of events associated with the user requests or user feedback based on analyzing k-skip-n-grams included in the plurality of sequences (see pp. [0760-0766], [0782-0783]; e.g., the reference of Dupont teaches of relying on textblock detection, maintaining at least two libraries of textblocks {i.e. global/recently disseminated} by running one or more algorithms over a large dataset for the discovery of “textblock patterns” relating to events, and further used as the basis for building content-relaying events.  Earlier texts of paragraph [0155], as well as paragraphs [0760-
wherein for each event of the detected plurality of events, a graph is generated that includes z-cliques that correspond to portions of the k-skip-n-grams that are included in the plurality of sequences (see pp. [0155], [0760-0766] ; e.g., paragraph [0155], as well as paragraphs [0760-0766] teach of the utilization of “textblock patterns” derived from the building of a “textblock graph” which contains transitions between “n-grams”, reading on Applicant’s claimed limitation. Paragraphs [0760-0766] provide further teachings into the constructing of a graph of “n-gram” transitions within a universe of items, where successive n-grams may overlap, and a sliding window of size “k” is kept over the successive n-grams.  Additionally, paragraph [0941] allows a user to visualize the emergence of cliques, such as an animated graph of cliques, either through the detection of one or more of an anomaly {i.e. detected anomalous behavior based on analyzed events such as received email communications; pp. [0170]} in relation to the cliques, or on demand from a user); 
, including a first user requests or user feedback, that is separate from the plurality of objects, wherein the first sequence of objects includes a first plurality of k-skip-n-grams (see pp. [0760-0766]; e.g., Paragraphs [0760-0766] teach of receiving sequences of transitions between n-grams through the construction of a graph of n-gram transitions within a universe of items, where the sequences of transitions between n-grams is considered equivalent to Applicant’s sequence of objects including a first plurality of k-skip-n-grams, as a sliding window of “k size” is utilized over successive n-grams in one or more of a plurality of documents, for example.  As stated within the cited paragraph [0761], producing a graph of transitions between n-grams would, “Add each of the k n-grams [118] initially in the window as vertices to the graph. For each of the k*(k-1)/2 pairs of n-grams [118] in the sliding window, add a directed edge with weight 1 between the corresponding vertices, with the head corresponding to the n-gram [118] appearing first in the window, and the tail corresponding to the latter n-gram [118]”.  As discussed above, at least “user feedback” pertaining to detected inconsistencies or problems in derived structures involving one or more of a plurality of events can be utilized, as discussed within at least paragraphs [0185], [0545], [0969], which introduce the utilization of an “anomaly detection component” that continuously monitors an incoming stream of events, and uses at least associated “user feedback”, amongst other metrics,” in executing an “anomaly detection tuning scheme” that maintains the relevancy and accuracy of produced anomalies); and 
employing a trained classifier to classify the first sequence of objects, including a first user requests or user feedback, as being associated with a first event of the 

As for Claim 3, Dupont teaches, wherein the method further comprises: 
generating a labeled training dataset that includes the plurality of sequences and a label indicating one of the detected plurality of events for each of the plurality of sequences (see pp. [0615], [0629]; e.g., the reference of Dupont teaches of training a model on a training set defined as a group’s baseline window of events, for example.  Outliers, as well as anomalies, are defined by assessing the normalcy of an input workflow instance with respect to a model from observed instances as a training set, where “outliers” and “anomalies” are considered labels pertaining to input workflow instances); and 
employing supervised machine learning and the labeled training dataset to train the classifier to classify each of the plurality of sequences as the event indicated by the corresponding label (see pp. [0213], [0244]; e.g., the reference of Dupont teaches of establishing a behavioral baseline using at least a behavioral modeling component, considered equivalent to Applicant’s “supervised machine learning”, which collects, processes and analyzes historical data from collections of data sources to detect 
As for Claim 7, Dupont teaches, “wherein the plurality of sequences includes a plurality of natural language (NL) phrases, and each of the plurality of NL phrases indicates a request for information associated with one of the detected plurality of events” (see pp. [0183]; e.g., the reference of Dupont teaches of utilizing at least a “Textblock Detection Component” for the detection of sequences of sentences, where sentences contain phrases.  Additionally, paragraphs [0633-0634] and [0955-0959] provide teachings into “Emotive tone analysis” and “Elicitation patterns”, respectively, where emotional expressions dependent upon a variety of indicators such as lexical choice of specific words and phrases is identified, and elicitation is detected using the flagging of linguistic markers of flattery and elicitation attempts.  An example is provided using the phrase “"Can I ask you a favor", which may be an attempt to defuse a defensive reaction when trying to extort sensitive information, reading on Applicant’s claimed limitation, as a request for information is detected). 

Claims 15 & 17 amount to a non-transitory computer-readable media comprising instructions that, when executed by one or more processors, performs the computerized system of Claims 1 & 3, respectively.  Accordingly, Claims 15 & 17 are rejected for substantially the same reasons as presented above for Claims 1 & 3 and based on the references’ disclosure of the necessary supporting hardware and software (Dupont: see see [0041]; e.g., method for implementation integrating hardware and software components).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dupont et al (USPG Pub No. 20120137367A1; Dupont hereinafter) in view of Natarajan et al (USPG Pub No. 20190327331A1; Natarajan hereinafter).

As for Claim 2, Dupont teaches the performance of continuous clustering, organized around a flow of events through a set of components that process the events as they receive them.

Natarajan teaches, wherein the method further comprises: 
“accessing tutorial content that is associated with the first event” (see pp. [0044-0046], [0058]; e.g., the reference of Natarajan teaches of utilizing a plurality of modules such as a task completion module comprising an action selection component that works with at least a dialog engine having dialog policies that guide how to select the next system action based on a dialog state, working in an equivalent fashion as Applicant’s tutorial content, as generic and domain specific policies guide the user.  A transportation agent, for example, may retrieve a user profile from a user context engine and execute the task of booking a ride, based on user input using a request such as “book me a ride to the airport”); and 
“providing the tutorial content to a computing device that provided the first sequence of objects” (see pp. [0059]; e.g., the reference of Natarajan teaches of utilizing first-party and third-party agents such as a “transportation agent” to provide communication content, and perform the completion of requested tasks for one or more users as a response to user input).
The combined references of Dupont and Natarajan are considered analogous art for being within the same field of endeavor, which is anomaly detection using databases and file management systems within network environments for smart assistant systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the use of deep neural networks, 
As for Claim 5, Dupont teaches the performance of continuous clustering, organized around a flow of events through a set of components that process the events as they receive them.
Dupont does not recite the limitation of, “wherein the trained classifier is implemented by a neural network with at least two hidden layers”.
Natarajan teaches, “wherein the trained classifier is implemented by a neural network with at least two hidden layers” (see pp. [0080-0081]; e.g., the reference of Natarajan serves as an enhancement to the teachings of Dupont by providing the use of one or more of an artificial neural network for helping to identify n-grams within user input, where an artificial neural network can be a “deep neural network” comprising at least two hidden layers organized in residual blocks and trained using training data which comprises vectors each representing a training object and an expected label for the training object, reading on Applicant’s claimed limitation). 
The combined references of Dupont and Natarajan are considered analogous art for being within the same field of endeavor, which is anomaly detection using databases and file management systems within network environments for smart assistant systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the use of deep neural networks, 
Claims 16 & 19 amount to a non-transitory computer-readable media comprising instructions that, when executed by one or more processors, performs the computerized system of Claims 2 & 5, respectively.  Accordingly, Claims 16 & 19 are rejected for substantially the same reasons as presented above for Claims 2 & 5 and based on the references’ disclosure of the necessary supporting hardware and software (Dupont: see Fig. 13; see [0041]; e.g., method for implementation integrating hardware and software components).


Response to Arguments
Applicant's arguments and amendments, with respect to Dupont and Natarajan’s alleged failure to teach the subject matter of at least Claims 1-3, 5-7, 15-17, 19 & 20 have been fully considered but are not persuasive, with updated rationale provided below to address Applicant’s amended language.  
	

With respect to Applicant’s argument that
	“As discussed during the interview, by the present Amendment independent claim 1 has been amended to focus the claim on the differences between independent claim 1 and the Dupont reference, particularly with 

	As such, Dupont has nothing to do with machine learning applications for online help or assistance, particularly with regard to using a training classifier to classify events pertaining to user requests or user feedback, or the specific recited steps to achieve this. More specifically, Dupont clearly fails to teach or suggest “receiving a plurality of sequences, wherein each of the plurality of sequences includes a plurality of objects, including at least one of user requests or user feedback; detecting a plurality of events associated with the user requests or user feedback based on analyzing k-skip-n-grams included in the plurality of sequences, ...receiving a first sequence of objects, including a first user request or first user feedback, that is separate from the plurality of objects, ...and employing a trained classifier to classify the first sequence of objects, including the first user request or first user feedback,” as recited in amended claim 1.”


	Examiner is not persuaded.  As stated within this communication above, at least “user feedback” pertaining to detected inconsistencies or problems in derived structures involving one or more of a plurality of events can be utilized, as discussed within at least paragraphs [0185], [0545], [0969], introducing the utilization of an “anomaly detection component” that continuously monitors an incoming stream of events, and uses at least associated “user feedback”, amongst other metrics,” in executing an “anomaly detection tuning scheme” that maintains the relevancy and accuracy of produced anomalies by continuously adjusting weighted metrics relevant to the incoming stream of events, thus, reading on Applicant’s incorporation of  “including at least one of user requests or user feedback”.  Paragraphs [1095-1103] discuss the utilization of “user feedback” pertaining to one or more of a plurality of events/instances, where one or more of an “anomaly class” can be defined, showing a particular similarity and specific feedback for all 
	

Conclusion
The prior art of made of reference and not relied upon has been considered pertinent to Applicant’s disclosure. 
**Raffill et al (US Patent No. 8,086,441B1) teaches efficient string search.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								2/3/2022